Dismissed and Opinion Filed November 19, 2015




                                           S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-15-00605-CV

                              JIMMY LEE MENIFEE, Appellant
                                         V.
                             UNION GOSPEL MISSION, Appellee

                        On Appeal from the County Court at Law No. 2
                                    Dallas County, Texas
                            Trial Court Cause No. CC-15-01483-B

                              MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                Opinion by Chief Justice Wright
       Appellant’s brief in this case is overdue. By postcard dated September 28, 2015, we

notified appellant the time for filing his brief had expired. We directed appellant to file both his

brief and an extension motion within ten days. We cautioned appellant that failure to file his

brief and an extension motion would result in the dismissal of this appeal without further notice.

To date, appellant has not filed his brief, an extension motion, or otherwise corresponded with

the Court regarding the status of his brief.

       Accordingly, we dismiss this appeal. See Tex. R. App. P. 38.8(a)(1); 42.3(b), (c).



150605F.P05                                         /Carolyn Wright/
                                                    CAROLYN WRIGHT
                                                    CHIEF JUSTICE
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

JIMMY LEE MENIFEE, Appellant                      On Appeal from the County Court at Law
                                                  No. 2, Dallas County, Texas
No. 05-15-00605-CV       V.                       Trial Court Cause No. CC-15-01483-B.
                                                  Opinion delivered by Chief Justice Wright.
UNION GOSPEL MISSION, Appellee                    Justices Lang-Miers and Stoddart
                                                  participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee UNION GOSPEL MISSION recover its costs of this
appeal from appellant JIMMY LEE MENIFEE.


Judgment entered November 19, 2015.




                                            –2–